The judgment of the Circuit Court of Raleigh County in this matter is reversed because of the giving of an instruction that relates to the quantum of damages, and not to the right of recovery. This Court is unanimously of the opinion that the verdict and judgment should be affirmed except as to the giving of plaintiff's Instruction No. 1. This instruction the majority of the Court is of the opinion was erroneously given due to the fact that it told the jury that if they found in favor of the plaintiff the damages awarded might include "the physical and mental suffering to which he has been subjected, and will be subjected by reason of said injuries," the majority being of the opinion that "there was no evidence produced on the *Page 198 
trial, which even tended to show that the plaintiff would be thereafter subjected to physical and mental suffering." This statement I think is plainly wrong, based upon the testimony shown by this record, as well as the statement of facts contained in the opinion of the majority.
The right of the plaintiff to recover being admitted, as it is, by the majority opinion which does not deal with the alleged excessiveness of the verdict, we are only interested in whether Instruction No. 1 is supported by enough evidence to sustain a verdict if based thereon.
This plaintiff was seven years old. His upper leg was broken and set in a hospital. He was released under the belief that the fracture had knit successfully. It had not. Within a few weeks it became necessary to rebreak and reset his leg. At that time it also became necessary to place both legs in a cast, or to place each leg in a separate cast, the record not being clear whether it was one or two pieces of plaster. The plaintiff was brought into court at the time of trial with both legs in casts where they had been for between three and four months. The uncontradicted medical testimony was that plaintiff's legs would have to remain in the cast for another six weeks.
Under these circumstances Doctor Ralsten testified that plaintiff's recovery would likely be completed except for a permanent stiffness in the left knee; that the period of pain had passed, but that the discomfort of being in the cast would continue until the cast was removed which he hoped could be within six weeks from that time. There was no contradiction of Doctor Ralsten's testimony which, of course, was offered on behalf of the plaintiff. To my mind the Court's holding to be erroneous an instruction speaking of future pain and suffering from those circumstances when it is uncontradicted that plaintiff had both his legs in a cast for between three and four months where they would be required to remain for at least six weeks, ending with a stiff left knee, is, to understate the matter, unsound. It is not necessary to cite authorities to sustain the statement that in the event of recovery for personal *Page 199 
injury plaintiff is entitled to damages not only for the physical and mental pain and suffering due directly to the injury itself, but also to that caused by the proper and necessary treatment of his injuries as well. It seems perfectly clear that the average adult whose legs had both been in a plaster cast for between three and four months would be disturbed both physically and mentally — call it pain, suffering, distress, irritation or what you will — but here we have a child. Under circumstances that would break whatever composure a grown person might possess, it is no mere assumption that a child would suffer. I would affirm the judgment of the Circuit Court of Raleigh County.
Although there was no demurrer to the declaration I believe that attention should be directed to the fact that in alleging the duty of the defendant for the breach of which recovery is sought, this language, accurately quoted in the majority opinion, is used: "It then and there became the duty of said defendant Paul Berry * * * to bring said truck to a full stop in less than five feet from said school bus while stopped to discharge passengers * * *." Though not alleged expressly, plainly the right of recovery claimed in the declaration is for a breach of the duty imposed upon the drivers of vehicles by Code, 17-8-11. That section, however, provides: "An operator of a vehicle shall bring the same to a full stop not less than five feet from any street car or school bus * * *" (Italics mine). It will be seen that the declaration by omitting the word "not" wrongly alleges the duty. *Page 200